 



MTN GLOBAL FUNDING AGREEMENT
Principal Life Insurance Company
711 High Street
Des Moines, Iowa 50392-0001
(515) 247-5111
In consideration of the payment made by, or at the direction of,
Principal Life Income Fundings Trust 1
(the “Agreement Holder”)
of the Net Deposit, as described below, Principal Life Insurance Company
(“Principal Life”) agrees to make payments to the person or persons entitled to
them, subject to the provisions of this global funding agreement (this
“Agreement”).
This Agreement is delivered in and subject to the laws of the State of Iowa.
This Agreement is issued and accepted subject to all the terms set out in it.
This Agreement is executed by Principal Life at its Corporate Center to take
effect as of the 29th day of March, 2004, which is referred to as the Effective
Date, subject to the receipt by Principal Life or its designee of the Net
Deposit (as set forth in Section 1).

      (SIGNATURE) [c13089a1c1308903.gif]   (SIGNATURE) [c13089a1c1308904.gif]
Senior Vice President and   Chairman, President and Corporate Secretary   Chief
Executive Officer

/s/ Sarah O’Brien
 
Registrar
March 29, 2004
 
Date
GLOBAL FUNDING AGREEMENT NO. 6-11177
RESTRICTIONS REGARDING THE TRANSFER OR SALE OF
THIS FUNDING AGREEMENT OR ANY INTEREST HEREIN ARE SET FORTH HEREIN

 



--------------------------------------------------------------------------------



 



     
FUNDING AGREEMENT
  No. 6-11177

     This Agreement is issued in connection with the issuance by the Trust
(specified in the Annex) of Secured Notes (the “Notes”) which are identified in
the annex hereto (the “Annex”) and which are being issued by the Trust pursuant
to the Prospectus dated March 5, 2004, the Prospectus Supplement dated March 5,
2004, as from time to time amended or supplemented, and the Pricing Supplement
applicable to the Notes (the “Pricing Supplement”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Notes.
Where used in this Agreement, the term “Notes” shall mean the Notes secured by
this Agreement as the same exist on the Effective Date, without giving effect to
any amendments or modifications to said Notes effected or made after any such
Effective Date unless such amendments or modifications to said Notes have been
consented to in writing by Principal Life.

1.   Deposit       Principal Life agrees to accept, and the Agreement Holder
agrees to pay or cause to be paid to Principal Life, for value on the Effective
Date, the Net Deposit (as specified in the Annex). All funds received by
Principal Life under this Agreement shall become the exclusive property of
Principal Life and remain a part of Principal Life’s general account without any
duty or requirement of segregation or separate investment.       This Agreement
shall become effective only upon the receipt by Principal Life or its designee
of the Net Deposit.   2.   Fund       Upon receipt of the Net Deposit, Principal
Life will establish, under this Agreement, a bookkeeping account in the name of
the Agreement Holder, which will evidence Principal Life’s obligations under
this Agreement.       The Deposit deemed received (as specified in the Annex),
(i) less any withdrawals to make payments hereunder (other than Additional
Amounts (as defined in the Annex), if applicable) and (ii) plus any interest
accrued and premium, if any, pursuant to Section 7, will be referred to as the
“Fund”.       Principal Life is neither a trustee nor a fiduciary with respect
to the Fund.   3.   Purchase of Notes By Principal Life.       Principal Life
may purchase some or all of the Notes in the open market or otherwise at any
time, and from time to time. Simultaneously, upon such purchase, (1) the
purchased Notes shall, by their terms become mandatorily redeemable by the Trust
as specified in the related Pricing Supplement, Prospectus Supplement and/or
Prospectus and (2) the Fund under this Agreement shall be permanently reduced by
the same percentage as the principal amount of the Notes so redeemed bears to
the sum of (i) the aggregate principal

2



--------------------------------------------------------------------------------



 



    amount of all Notes issued and outstanding immediately prior to such
redemption and (ii) the principal amount of the Trust Beneficial Interest
related to such Notes. If Principal Life, in its sole discretion, engages in
such open market or other purchases, then the Trust, the Indenture Trustee in
respect of such Notes, and Principal Life shall take such actions (including, in
the case of Principal Life, making the payment(s) necessary to effect the
Trust’s redemption of such Notes) as may be necessary or desirable to effect the
cancellation of such Notes by the Trust.   4.   Entire Agreement       This
Agreement and the Annex attached hereto constitute the entire Agreement.   5.  
Representations

  (a)   Each party hereto represents and warrants to the other that as of the
date hereof:

  (i)   it has the power to enter into this Agreement and to consummate the
transactions contemplated hereby;     (ii)   this Agreement has been duly
authorized, executed and delivered, this Agreement constitutes a legal, valid
and binding obligation of each party hereto, and this Agreement is enforceable
in accordance with the terms hereof, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights, and subject as to
enforceability to general principles of equity, regardless of whether
enforcement is sought in a proceeding in equity or at law; and     (iii)   the
execution and delivery of this Agreement and the performance of obligations
hereunder do not and will not constitute or result in a default, breach or
violation of the terms or provisions of its certificate, articles or charter of
incorporation, declaration of trust, by-laws or any agreement, instrument,
mortgage, judgment, injunction or order applicable to it or any of its property.

  (b)   The Trust further represents and warrants to Principal Life that:

  (i)   (a) it is a person other than a natural person and is purchasing this
Agreement for the purpose of providing collateral security for securities
registered with the United States Securities and Exchange Commission; (b) it is
a person authorized by a state or foreign country to engage in an insurance
business or a subsidiary of such business; or (c) this Agreement is being
purchased for the purpose of funding any of the following: (1) benefits under an
employee benefit plan as defined in the federal Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., maintained in the United States
or in a foreign country; (2) activities of an organization exempt from taxation
pursuant to section 501 (c) of the Internal Revenue Code, or any similar
organization in any foreign country; (3) a program of the United States
government, another state government

3



--------------------------------------------------------------------------------



 



      or political subdivision of such state, or of a foreign country, or any
agency or instrumentality of any such government, political subdivision, or
foreign country; (4) an agreement providing for periodic payments in
satisfaction of a claim; or (5) a program of an institution which has assets in
excess of USD 25,000,000.     (ii)   it has been informed and understands that
transfer is restricted by the terms of this Agreement; and     (iii)   it (a) is
solely responsible for determining whether this Agreement is suitable for the
purpose intended; (b) has carefully read this Agreement (including the Annex)
before signing this Agreement; (c) has had a reasonable opportunity to make such
inquiries as it deemed necessary prior to signing this Agreement; and (d) has
received or had access to such additional information as it deemed necessary in
connection with its decision to sign this Agreement.

In performing its obligations hereunder Principal Life is not acting as a
fiduciary, agent or other representative for the Agreement Holder or anyone
else. All representations and warranties made by the Agreement Holder and
Principal Life in this Agreement shall be considered to have been relied upon by
the other in connection with the execution hereof.

6.   Assignment of Agreement       The following conditions must be satisfied in
order to effectuate any assignment of this Agreement:

  (i)   This Agreement may only be transferred through a book entry system
maintained by Principal Life, or an agent designated by it, within the meaning
of Temporary Treasury Regulations Section 5f.103-1(c) and Treasury Regulations
Section 1.871-14(c)(1)(i).     (ii)   The Agreement Holder, and any assignee,
must comply with applicable securities laws.     (iii)   Principal Life has
consented in writing to the proposed assignment, such consent not to be
unreasonably withheld.     (iv)   Principal Life shall have received from the
proposed assignee a duly executed certificate containing, in substance, the
information, representations, warranties, acknowledgments and agreements set
forth in this Agreement.

Any attempted sale, transfer, anticipation, assignment, hypothecation, or
alienation not in accordance with this Section 6 shall be void and of no effect.
Until such time, if any, as Principal Life has consented in writing to a
proposed assignment, Principal Life shall not be obligated to make any payments
to or at the direction of anyone other than the person shown on Principal Life’s
books and records as the Agreement Holder. Once the foregoing conditions have
been satisfied with respect to an assignment, the assignee or its

4



--------------------------------------------------------------------------------



 



successor shall be deemed to be the sole Agreement Holder for all purposes of
this Agreement and Principal Life shall promptly amend its records to reflect
the assignee’s status as Agreement Holder.

7.   Payments to the Agreement Holder       Principal Life shall pay to, or at
the direction of, the Agreement Holder by the date (the “Due Date”) on which any
payment becomes due in respect of the Notes secured by this Agreement (and in
any event such period of time prior to the Due Date as shall be necessary to
ensure that the Trust can fulfill its obligation to make payment in full of all
amounts due and payable under the Notes on the Due Date), an amount in the
currency or currencies in which the Notes are denominated as specified in the
Notes equal to the sum of (i) the amount of principal and/or (as the case may
be) interest and/or (as the case may be) premium falling due in respect of the
Notes on such Due Date (the “Notes Component”) and (ii) the amount of any
payments owed by the Trust in respect of the Trust Beneficial Interest falling
due on such date (the “Beneficial Interest Component”). In the event that
Principal Life fails to make payment of any such amount on or prior to the Due
Date, Principal Life shall pay to or at the direction of the Agreement Holder,
on demand by the Agreement Holder, (i) if the failure relates to the Notes
Component, an amount in the currency specified in the Notes equal to the amount
of default interest (or other amount) which becomes due and payable by the Trust
in accordance with the Notes as a consequence of any delay in the Trust making
the relevant payment of principal, interest or premium (as the case may be) to
the holders of the of Notes and (ii) if the failure relates to the Beneficial
Interest Component, such amount or default interest, if any, determined in the
same manner as default interest on the Notes Component.       Interest shall
accrue on the Fund in the same amount and pursuant to the same terms as interest
accrues on the Notes secured by this Agreement and on the Trust Beneficial
Interest related to the Notes.       If any amount is withdrawn from the Fund in
order to make a payment under this Section 7, interest will cease to be credited
with regard to such amount as of the end of the day immediately preceding the
date on which such withdrawal is made.       All payments made by Principal Life
to the Agreement Holder hereunder shall be paid in same-day, freely transferable
funds to such account as has been specified for such purpose by the Agreement
Holder.       Notwithstanding anything to the contrary in this Section 7, if
Principal Life shall, with respect to any scheduled amount due and payable under
any of the Notes, comply in all respects with the requirements of this
Section 7, but an event of default has occurred with respect to the Notes and as
a result payments with respect to the Notes have been accelerated, otherwise
than by reason of any default under this Agreement by Principal Life, no Event
of Default (as defined below) under this Funding Agreement shall be deemed to
have occurred, no payments with respect to this Agreement shall be accelerated
and Principal Life will remain obligated to make payments under this Agreement
as if no event of default had occurred with respect to the Notes.

5



--------------------------------------------------------------------------------



 



    8. Termination of Agreement       Subject to the provisions of the following
paragraph and the Annex, this Agreement shall terminate and cease to be of any
further force or effect on the day and at the time upon which all amounts have
been withdrawn from the Fund pursuant to this Agreement.       Upon the
occurrence of any of the following events (each, an “Event of Default”) and
following a written demand by the Agreement Holder, Principal Life shall pay to,
or at the direction of, the Agreement Holder all amounts that the Trust is
required to pay in such event under the Notes and the Trust Beneficial Interest:

  (i)   Principal Life’s failure to make any payment of interest, premium (if
applicable), installment payments (if applicable) or Additional Amounts (if and
as specified in the Annex) in accordance with this Agreement, if such failure to
pay is not corrected within seven (7) Business Days after such payment becomes
due and payable; or     (ii)   Principal Life’s failure to make any payment of
principal (other than any installment payment) in accordance with this
Agreement, if such failure to pay is not corrected within one (1) Business Day
after such payment becomes due and payable; or     (iii)   if Principal Life
(a) is dissolved (other than pursuant to a consolidation, amalgamation or merger
in which the resulting entity assumes its obligations); (b) becomes insolvent or
is unable to pay its debts or fails or admits in writing its inability generally
to pay its debts as they become due; (c) makes a general assignment, arrangement
or composition with or for the benefit of its creditors; (d) institutes or has
instituted against it an administrative or legal proceeding seeking a judgment
of insolvency or bankruptcy or any other relief under any supervision,
rehabilitation, liquidation, bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, and, in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition (1) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its rehabilitation, winding-up or liquidation or (2) is not dismissed,
discharged, stayed or restrained in each case within 60 days of the institution
or presentation thereof; (e) has a resolution passed for its rehabilitation,
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger in which the resulting entity assumes the
obligations of Principal Life); (f) seeks or becomes subject to the appointment
of an administrator, supervisor, rehabilitator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (g) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 60 days thereafter; (h) causes

6



--------------------------------------------------------------------------------



 



      or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in clauses (a) to (g) (inclusive); or (i) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

Notwithstanding anything to the contrary in this Section 8, if an event
described in clause (iii) above occurs, this Agreement will automatically
terminate and the amount of the Fund will be immediately due and payable by
Principal Life to the Agreement Holder, or the account specified by the
Agreement Holder.
Principal Life will promptly notify the Agreement Holder and the Rating Agencies
in writing of the occurrence of any of (i) through (iii) above.

9.   Withholding; Additional Amounts       All amounts due in respect of this
Agreement will be made without withholding or deduction for or on account of any
present or future taxes, duties, levies, assessments or other governmental
charges of whatever nature imposed or levied by or on behalf of any governmental
authority in the United States unless the withholding or deduction is required
by law, regulation or official interpretation thereof. Unless otherwise
specified in the Annex, Principal Life will not pay any additional amounts to
the Agreement Holder in the event that any withholding or deduction is so
required by law, regulation or official interpretation thereof, and the
imposition of a requirement to make any such withholding or deduction will not
give rise to an Event of Default or any independent right or obligation to
redeem this Agreement.   10.   Currency       Except as may be specifically
noted in the Annex, the Net Deposit and all payments under Section 7 of this
Agreement shall be made using the currency or currencies as specified in the
Notes.   11.   Tax Treatment       Principal Life and the Agreement Holder agree
that this Agreement shall be disregarded for U.S. Federal income tax purposes.
Principal Life and the Agreement Holder further agree that if this Agreement is
not so disregarded, it will and is intended to be treated as a debt obligation
of Principal Life issued in registered form within the meaning of Treasury
Regulations Section 1.871-14(c)(1)(i), except to the extent provided in Treasury
Regulations Section 1.163-5T (or any subsequent similar regulation).   12.  
Amendment and Modification       This Agreement may be amended or modified in
whole or in part, at any time and from time to time, for any period or periods
(a) by mutual written agreement by such officers of Principal Life, the
Agreement Holder and, where such Agreement Holder is the Indenture Trustee upon
an assignment by way of security of this Agreement by the Trust, the Trust and
(b) without the consent of any other person affected thereby.

7



--------------------------------------------------------------------------------



 



13.   Notice       Except as otherwise provided herein, all notices given
pursuant to this Agreement shall be in writing, and shall either be delivered,
mailed or telecopied to the locations listed below or at such other address or
to the attention of such other persons as such party shall have designated for
such purpose in a written notice complying as to delivery with the terms of this
Section 13. Each such notice shall be effective (i) if given by telecopy, when
transmitted to the applicable number so specified in this Section 13 (if
required herein, such notice shall also be sent by mail, with first class
postage prepaid), (ii) if given by mail, three days after deposit in the mails
with first class postage prepaid, or (iii) if given by any other means, when
actually delivered at such address.       If to Principal Life:

Principal Life Insurance Company
711 High Street
Des Moines, Iowa 50392-0001
Attention: General Counsel
Telephone: (515) 247-5111
Telecopy: (515) 248-3011
Principal Life Insurance Company
711 High Street
Des Moines, Iowa 50392-0001
Attention: Jim Fifield, Counsel
Telephone: (515) 248-9196
Telecopy: (515) 235-9353
If to the Agreement Holder:
Principal Life Income Fundings Trust 1
c/o U.S. Bank Trust National Association
100 Wall Street, 16th Floor
New York, NY 10005
Attention: Adam Berman
Telephone: (212) 361-2458
Facsimile: (212) 509-3384
with a copy to:
Citibank, N.A.
Citibank Agency and Trust
111 Wall Street, 14th Floor, Zone 3
New York, NY 10005
Attention: Nancy Forte
Telephone: (212) 657-7403
Telecopy: (212) 657-3862

8



--------------------------------------------------------------------------------



 



14.   Business Day       For purposes of this Agreement, “Business Day” means
any day that is a Business Day as specified in the Notes or the Indenture.   15.
  Business Day Convention       If the date on which any payment is due to be
made under this Agreement shall occur on a day on which is not a Business Day,
such payment shall be made in accordance with the Business Day Convention as
specified in the Notes or the Indenture.   16.   Jurisdiction       The parties
to this Agreement hereby consent to the non-exclusive jurisdiction of any State
or Federal Court of competent jurisdiction located within the State of New York,
in the Borough of Manhattan, in connection with any actions or proceedings
arising directly or indirectly from this Agreement.

17.   Waiver       The obligations of Principal Life or the Agreement Holder
under this Agreement may be waived only in writing by the party to this
Agreement whose interests are adversely affected by such waiver. No failure or
delay, on the part of the party adversely affected, in exercising any right or
remedy hereunder shall operate as a waiver thereof.   18.   Tax Redemption.    
  If a Tax Event (defined below) occurs, Principal Life will have the fight to
redeem this Agreement by giving not less than 30 and no more than 60 days prior
written notice to the Agreement Holder and by paying to the Agreement Holder an
amount equal to the Fund. The term “Tax Event” means that Principal Life shall
have received an opinion of independent legal counsel stating in effect that as
a result of (a) any amendment to, or change (including any announced prospective
change) in, the laws (or any regulations thereunder) of the United States or any
political subdivision or taxing authority thereof or therein or (b) any
amendment to, or change in, an interpretation or application of any such laws or
regulations by any governmental authority in the United States, which amendment
or change is enacted, promulgated, issued or announced on or after the Effective
Date of this Agreement, there is more than an insubstantial risk that (i) the
Trust is, or will be within 90 days of the date thereof, subject to U.S. federal
income tax with respect to interest accrued or received on this Agreement or
(ii) the Trust is, or will be within 90 days of the date thereof, subject to
more than a de minimis amount of taxes, duties or other governmental charges.

9



--------------------------------------------------------------------------------



 



ANNEX
This Annex will become effective as of the Effective Date, subject to the
requirements of Section 1.

     
Trust:
  Principal Life Income Fundings Trust 1  
Net Deposit:
  The Net Deposit is USD 298,317,000.  
Deposit:
  Regardless of the amount of the Net Deposit, the Deposit is deemed to be USD
300,000,015.  
Bank and Account:
  Wells Fargo Bank Iowa, N.A (ABA No.: 121000248)
 
  Acct. No.: 0000901239  
Title of Notes:
  Principal Life Income Fundings Trust 1 3.20 % Secured Medium-Term Notes Due
2009

A-1



--------------------------------------------------------------------------------



 



          PRINCIPAL LIFE INSURANCE COMPANY    
 
       
By:
  /s/ James C. Fifield
 
   
 
       
Name:
  James C. Fifield    
 
       
Title:
  Counsel    
 
 
 
      PRINCIPAL LIFE INCOME FUNDINGS TRUST 1    
 
       
By:
  U.S. Bank Trust National Association, not in its individual capacity, but
solely in its capacity as trustee    

     
By:
  Bankers Trust Company, N.A.,
under Limited Power of Attorney, dated March 5, 2004    
 
       
By:
  /s/ Diana L. Cook    
 
       
 
       
Name:
  Diana L. Cook    
 
       
Title:
  Vice President    

A-6